MEMORANDUM **
Patricia A. McColm appeals pro se the district court’s order dismissing her 42 U.S.C. § 1983 action for failure to prosecute. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
The district court did not abuse its discretion in finding that the factors used in considering whether to dismiss an action for failure to prosecute provided justification for dismissing the action. See Al-Torki v. Kaempen, 78 F.3d 1381, 1384 (9th Cir.1996). Because dismissal was proper, *275we do not consider McColm’s other claims of error. See id. at 1386.
The district court also did not abuse its discretion in denying McColm’s motion for recusal because McColm did not present any specific evidence of bias or prejudice on behalf of Judge Illston. See Kulas v. Flores, 255 F.3d 780, 783 (9th Cir.2001).
The district court did not abuse its discretion in denying McColm’s Fed.R.Civ.P. 60(b) motion to vacate the judgment because McColm did not present any grounds justifying relief. See TCI Group Life Ins. Plan v. Knoebber, 244 F.3d 691, 695 (9th Cir.2001).
McColm’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.